Citation Nr: 0521467	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  05-14 198	)	DATE
	)


THE ISSUE

Whether a March 25, 1996 decision of the Board of Veterans' 
Appeals (Board) denying that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for hypertension should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


REPRESENTATION

Moving Party represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This case comes before the Board on motion by the veteran 
(Moving Party) alleging clear and unmistakable error (CUE) in 
a March 25, 1996 Board decision.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1958 to March 1960.

2.	On July 12, 2005, the Board was notified by the 
veteran's representative that the veteran died on June [redacted], 
2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his motion.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
Board's consideration of his motion.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  The veteran's motion has become 
moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this matter or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).



ORDER

The motion is dismissed.



		
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


